Title: To James Madison from Richard Suydam, 30 August 1808
From: Suydam, Richard
To: Madison, James



Sir
New York 30th. Augt. 1808

I have just returned from the Mediteranean where I have spent the greater part of my time for four years past; some of it at Malta where I find the Consulate in the hands of a Foreigner, who is entirely unacquainted with our Language.  I contemplate returning to Malta, with a view of establishing a Mercantile House there as soon as practible & would esteem it a particular favour to be appointed American Consul for the Islands of Malta & Gozo.  Therefore enclose you a letter from my friend B Livingston Esqr. & also one from Doctr. Mitchell which I intended to have done myself the Honour of delivering, but having understood you were absent from the Seat of Government, I have concluded to enclose them & on your return to Washington do myself the pleasure of waiting on you personally.  I have the Honor to be Sir Your Obt. Hble. St.

Rich: Suydam

